Exhibit 10.2

SUN MICROSYSTEMS, INC.

2005 U.S. NON-QUALIFIED DEFERRED COMPENSATION PLAN

Amended and Restated Effective November 17, 2008

Sun Microsystems, Inc. (the “Company”), acting on behalf of itself and its U.S.
subsidiaries, hereby amends and restates the Sun Microsystems, Inc. 2005 U.S.
Non-Qualified Deferred Compensation Plan (the “Plan”) effective November 17,
2008.

RECITALS

 

1. The Company maintains the Plan, a deferred compensation plan for the benefit
of a select group of management or highly compensated employees of the Company
as well as members of the Company’s Board of Directors.

 

2. The Plan is the successor plan to the Sun Microsystems, Inc. U.S.
Non-Qualified Deferred Compensation Plan (the “Prior Plan”). Effective
December 31, 2004, the Prior Plan was frozen and no new contributions were made
to it; provided, however, that effective December 31, 2008 the Prior Plan shall
be merged into the Plan.

 

3. Any deferrals made under the Prior Plan shall be deemed to have been made
under the Plan and all such deferrals shall be governed by the terms and
conditions of the Plan as it may be amended from time to time.

 

4. Under the Plan, the Company is obligated to pay vested accrued benefits to
Plan Participants and their Beneficiary or Beneficiaries from the Company’s
general assets.

 

5. The Company has entered into an agreement (the “Trust Agreement”) with Wells
Fargo Bank, N.A. pursuant to which Wells Fargo Bank, N.A., serves as the trustee
(the “Trustee”) under an irrevocable trust, to be used in connection with the
Plan (the “Trust”).

 

6. The Company intends to make contributions to the Trust so that such
contributions will be held by the Trust and invested, reinvested and
distributed, all in accordance with this Plan and the Trust Agreement.

 

7. The Company intends that amounts contributed to the Trust and the earnings
thereon shall be used by the Trustee to satisfy the liabilities of the Company
under the Plan with respect to each Plan Participant for whom an Account (as
defined below) has been established and such utilization shall be in accordance
with the procedures set forth herein.

 

8. The Company intends that the Trust be a “grantor trust” with the principal
and income of the Trust treated as assets and income of the Company for federal
and state income tax purposes.

 

9. The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in the
Trust Agreement.



--------------------------------------------------------------------------------

10. The Company intends that the existence of the Trust shall not alter the
characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall not be
construed to provide income to Plan Participants under the Plan prior to actual
payment of the vested accrued benefits hereunder.

 

11. The Company intends that the Plan comply with the requirements of
Section 409A of the Code and the regulations promulgated thereunder, and shall
be operated and interpreted consistent with that intent.

NOW THEREFORE, the Company does hereby adopt this Plan as follows and does also
hereby agree that the Plan shall be structured, held and disposed of as follows:

 

  1. Purpose. The Plan provides Participants an opportunity to defer payment of
a portion of Employee salary, Employee annual and quarterly bonus awards,
retention awards, and Board of Directors’ Director Fees.

 

  2. Definitions.

 

  (a) Account means a bookkeeping account established pursuant to Subsection
5(a) of the Plan for Compensation that is subject to a Participant’s Deferred
Compensation Election.

 

  (b) Administrator means the Compensation Committee or such other person,
company or entity as may be designated from time to time by the Compensation
Committee except as otherwise provided herein.

 

  (c) Beneficiary means the person or persons designated by the Participant or
by the Plan under Subsection 10(b) of the Plan to receive payment of the
Participant’s Account in the event of the Participant’s death.

 

  (d) Board means the Board of Directors of the Company, as constituted from
time to time.

 

  (e) Change of Control. A “Change of Control” shall be deemed, consistent with
Section 409A of the Code and the proposed regulations promulgated thereunder, to
occur on the date that:

 

  (i) Any one person, or more than one person acting as a group (as defined in
Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons is not considered
a Change of Control. This Paragraph 2(e)(i) applies only when there is a
transfer of stock of the Company (or the issuance of stock of the Company) and
stock in the Company remains outstanding after the transaction; or

 

2



--------------------------------------------------------------------------------

  (ii) Any one person, or more than one person acting as a group (as defined in
Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the
twelve (12)-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total “Gross Fair
Market Value” (as defined in Regulation Section 1.409A-3(i)(5)(vii)(A)) equal to
or more than forty percent (40%) of the total Gross Fair Market Value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
or

 

  (iii) Any one person, or more than one person acting as a group (as defined in
Regulation Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the
twelve (12)-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing thirty
percent (30%) or more of the total voting power of the stock of the Company; or

 

  (iv) A majority of the members of the Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election; provided, however, that no Change of Control shall be deemed to have
occurred if any other corporation is a majority shareholder of the Company.

 

  (f) Code means the Internal Revenue Code of 1986, as amended.

 

  (g) Company means Sun Microsystems, Inc. and its U.S. subsidiaries, and any
successor organization thereto.

 

  (h) Compensation means:

 

  (i) The amount paid by the Company to an Eligible Employee as base salary; and

 

  (ii) The amount paid by the Company to an Eligible Employee as an annual or
quarterly corporate bonus award, retention award, and any other bonus/incentive
award that is approved by the Administrator as earnings that can be deferred
under the Plan (some incentive/bonus awards will not be eligible for deferral);
and

 

  (iii) In the case of an Eligible Board Member, the amount of his or her
Director Fees from the Company.

For purposes of the foregoing, Compensation as described in Paragraphs (i) and
(ii) shall be eligible for deferral only to the extent such amounts are
otherwise subject to U.S. payroll reporting and withholding.

 

  (i) Compensation Committee means the Leadership Development and Compensation
Committee of the Board, as appointed by the Board from time to time.

 

3



--------------------------------------------------------------------------------

  (j) Deferred Compensation Election means an election by an Eligible Employee
or Eligible Board Member to participate in the Plan in accordance with Section 4
of the Plan.

 

  (k) Director Fees means any compensation payable with respect to an Eligible
Board Member’s service as a member of the Board, including, but not limited to,
meeting fees and annual retainer fees. Director Fees do not include directors’
expense reimbursements, stock options, or other stock-based compensation.

 

  (l) Disabled means that a Participant is determined to be totally disabled by
the Social Security Administration.

 

  (m) Election Period means November/December of each Plan Year.

 

  (n) Eligible Board Member means a member of the Board (other than a member who
is also an Eligible Employee) who meets the requirements set forth in Section 3
of the Plan.

 

  (o) Eligible Employee means an officer of the Company or other common-law
employee of the Company whose position is approved as a director level or higher
and who otherwise meets the requirements set forth in Section 3 of the Plan.
Eligible Employee does not include any individual who performs services for the
Company as (i) an employee of a third party pursuant to a written agreement
between the Company and such third party, (ii) an independent contractor, or
(iii) a consultant, and is classified as such by the Company (whether or not
such classification is upheld upon governmental or judicial review or such
individual is reclassified by the Company).

 

  (p) ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

  (q) Investment Committee means the Investment/Administrative Committee of the
Sun Microsystems, Inc. Tax Deferred Retirement Savings Plan.

 

  (r) Key Employee means an Eligible Employee who is determined by the Company
to be a Key Employee in accordance with Section 409A of the Code and the
regulations promulgated thereunder.

 

  (s) Participant means an Eligible Board Member or an Eligible Employee who has
elected to defer Compensation.

 

  (t) Plan means this Sun Microsystems, Inc. 2005 U.S. Non-Qualified Deferred
Compensation Plan, as amended from time to time.

 

  (u) Plan Year means the calendar year.

 

  (v) Prior Plan means the Sun Microsystems, Inc. U.S. Non-Qualified Deferred
Compensation Plan, which was frozen effective December 31, 2004 and was
subsequently merged into the Plan effective December 31, 2008.

 

4



--------------------------------------------------------------------------------

  (w) Retirement Date means the earlier of the Participant’s:

 

  (i) 55th birthday, if the Participant’s full Years of Service added to the
Participant’s age (in full years) equals or exceeds 65; or

 

  (ii) 20 Years of Service.

 

  (x) Separation from Service or Separates from Service means a termination of
employment with the Company and all of its non-U.S. subsidiaries that the
Company determines is a Separation from Service in accordance with Section 409A
of the Code and the regulations promulgated thereunder.

 

  (y) Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from:

 

  (i) An illness or accident of the Participant, a Beneficiary, the
Participant’s spouse, or the Participant’s dependent (as defined in
Section 152(a) of the Code); or

 

  (ii) Loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or

 

  (iii) Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

Hardship shall not constitute an Unforeseeable Emergency under the Plan to the
extent that it is, or may be, relieved by:

 

  (iv) Reimbursement or compensation, from insurance or otherwise;

 

  (v) Liquidation of the Participant’s assets to the extent that the liquidation
of such assets would not itself cause severe financial hardship. Such assets
shall include but not be limited to stock options, Company stock, and 401(k)
plan balances; or

 

  (vi) Cessation of deferrals under the Plan.

An Unforeseeable Emergency under the Plan does not include (among other events):

 

  (vii) Sending a child to college; or

 

  (viii) Purchasing a home.

 

  (z) Year of Service means a full year of service with the Company and its
non-U.S. subsidiaries prior to Separation from Service. If a Participant is a
rehired employee, prior service at the Company will be counted as Year of
Service provided that the prior service period exceeded the period when the
Participant was not employed by the Company. Years of Service includes up to
seven (7) years of service credit for service with a predecessor employer that
was acquired by the Company if the Participant was an employee of the
predecessor employer at the time of the acquisition.

 

5



--------------------------------------------------------------------------------

  3. Eligibility. Participation in the Plan is limited to Eligible Board
Members, and Eligible Employees who are members of a select group of management
or highly compensated employees. Such Eligible Board Member or Eligible Employee
is eligible to participate in the Plan if he or she is paid through the
Company’s U.S. payroll (or accounts payable in the case of Eligible Board
Members) and not covered under a non-U.S. retirement plan.

 

  4. Election to Participate in Plan.

 

  (a) Deferral Election. An Eligible Employee or an Eligible Board Member may
elect to participate in the Plan by submitting a Deferred Compensation Election
in such form as the Company may specify during any Election Period. Subject to
the provisions of Subsection 4(b) below, a Deferral Election must be made and
become irrevocable not later than last day of the Plan Year preceding the Plan
Year in which the Compensation being deferred is earned. A Deferred Compensation
Election will remain in force until it is amended or revoked. Any such amendment
or revocation will take affect on the first day of the Plan Year following the
Plan Year in which the Participant elects to amend or revoke the outstanding
Deferred Compensation Election. In the event an Eligible Employee is downgraded
below the director level during a Plan Year, his or her Deferred Compensation
Election will remain in effect through the end of such Plan Year. In addition to
the foregoing, a Participant’s Deferred Compensation Election shall be cancelled
as soon as administratively practical if such Participant applies for and
receives a distribution on account of an Unforeseeable Emergency. In such case,
the Participant must submit a new Deferred Compensation Election during an
Election Period to resume participation in the Plan.

 

  (b) Deferral Election for Newly Eligible Employees and Newly Eligible Board
Members. In the Administrator’s discretion, a newly Eligible Employee whose
position is approved at a vice president level or higher or a newly Eligible
Board Member may elect to participate in the Plan by submitting a Deferred
Compensation Election in such form as the Company may specify; provided that
such Deferred Compensation Election is made and becomes irrevocable not later
than thirty (30) days following the date such newly Eligible Employee or Board
Member first becomes eligible to participate in the Plan and provided further
that such Deferred Compensation Election applies only to Compensation earned
after the date of the election. In compliance with this Subsection 4(b), if the
Participant’s initial Deferred Compensation Election is made after the
performance period applicable to the bonus has begun, only the amount equal to
the total amount of the bonus for the performance period multiplied by the ratio
of the number of days remaining in the performance period after the Deferred
Compensation Election over the total number of days in the performance period
may be deferred.

 

6



--------------------------------------------------------------------------------

  (c) Initial Deferral Election. Any Deferred Compensation Election under this
Section 4 that is an initial Deferred Compensation Election also will include an
election as to the time and form of payment of the deferred Compensation.

 

  (d) Election Form. All Deferred Compensation Elections under this Section 4
shall be made in a manner prescribed for these purposes by the Administrator.

 

  (e) Retention Awards Following Acquisition. The Company may, in its
discretion, provide retention awards subject to vesting to selected employees in
connection with an acquisition of a business. Such award may, by its terms,
provide for the deferral of payment to a later year. Alternatively, an Eligible
Employee who receives a retention award may submit a Deferred Compensation
Election with respect to part or all of such award in accordance with Regulation
Section 1.409A-2(a)(5). The award or Deferred Compensation Election, as
applicable, shall specify the payment year and payment schedule and shall
otherwise be subject to the terms and conditions of the Plan.

 

  5. Accounts.

 

  (a) Establishment of Account. The Company shall establish an Account for the
terms of the Deferred Compensation Election.

 

  (b) Credits to Account. A Participant’s Account shall be credited with an
amount equal to the percentage of each Compensation payment which would have
been payable currently to the Participant but for the terms of the Deferred
Compensation Election. Deferred Compensation for Participants shall be credited
to the Participant’s Account as soon as administratively possible after the date
such deferred amount would otherwise be paid to the Participant.

 

  (c) Vesting. Participants shall at all times be 100% vested in their deferrals
under the Plan and all earnings or losses allocable thereto.

 

  6. Deferral Increments.

 

  (a) Maximum Deferral – Eligible Employees. The Participant who is an Eligible
Employee may elect to defer (less any withholding requirements):

 

  (i) Up to 75% of any eligible annual or quarterly bonus award;

 

  (ii) Up to 60% of base salary; and

 

  (iii) Up to 100% of any retention award.

 

  (b) Maximum Deferral – Eligible Board Members. A Participant who is an
Eligible Board Member may elect to defer (less any withholding requirements), up
to 100% of his or her Director Fees (to be credited to the account quarterly).

 

7



--------------------------------------------------------------------------------

  7. Earnings or Losses on Accounts.

 

  (a) General Rule. Except as otherwise provided in the Plan, the amount in a
Participant’s Account shall be adjusted for gain or loss based on the
performance of the investment options selected by the Participant (or
Beneficiary following a Participant’s death) in accordance with Subsection 7(b)
below. Gain or loss shall be computed daily. All distributions from the Account
will be valued as of the end of the last business day of the month preceding the
payment date.

 

  (b) Investment of Accounts. The Investment Committee shall select two or more
investment options to be made available to Participants for investment under the
Plan. The Investment Committee may change, discontinue, or add to the investment
options made available under the Plan at any time as determined by the
Investment Committee in its sole discretion. A Participant (or Beneficiary
following a Participant’s death) may select his or her investment options for
new deferrals or for amounts already credited to his or her Account, once per
month effective as of the first business day of the following month in
accordance with procedures established by the Investment Committee. If a
Participant fails to make an investment allocation with respect to his/her
Account, such Account shall be deemed invested in an investment option as
determined by the Investment Committee. A Participant’s investment allocation
constitutes a deemed, not actual, investment among the investment options under
the Plan. At no time shall a Participant have any real or beneficial ownership
in any investment option, nor shall the Company or the Trustee acting on its
behalf have any obligation to purchase actual securities as a result of a
Participant’s investment allocation. A Participant’s investment allocation shall
be used solely for purposes of adjusting the value of a Participant’s Account.

 

  8. Statements. Quarterly, and/or at intervals determined by the Administrator,
the Company shall prepare and deliver to each Participant a statement listing
the amount credited to such Account as of the applicable date.

 

  9. Form and Time of Payment of Account. A Participant’s Account will be
distributed upon the earlier of (i) the elected in-service distribution date(s),
(ii) Separation from Service, (iii) the Participant electing a distribution due
to being Disabled, (iv) the Participant’s death, and (v) the Participant
electing a distribution due to an Unforeseeable Emergency, in accordance with
this Section 9.

 

  (a)

In-Service Distribution Elections. Each Participant may elect at the time of his
or her initial Deferred Compensation Election or in accordance with Subsection
9(d) below, to have one or more distributions of a specified percentage or
dollar amount of his or her Account commencing in his or her third year of Plan
participation, provided that the Participant has not Separated from Service
prior to the elected in-service distribution date. A Participant may delay once
such in-service distribution election, provided that such election must be made
at least one (1) year prior to the original distribution date, and provided
further that the newly elected distribution

 

8



--------------------------------------------------------------------------------

 

date is at least five (5) years after the originally scheduled distribution
date. A Participant may not receive an in-service distribution more frequently
than once in a Plan Year whether such distribution is on account of an initial
in-service distribution election or a modified in-service distribution election.
Any in-service distribution shall be paid with the last payroll of the month of
the distribution date elected by the Participant.

 

  (b) Distribution of Account upon Retirement. In the event of a Participant’s
Separation from Service on or after his or her Retirement Date, distribution of
the Participant’s Account shall begin with the last payroll of the month
following the month in which the Participant Separates from Service, and shall
be made consistent with the form of distribution specified on the Participant’s
Deferred Compensation Election. After the first installment, future installments
shall be paid on the last payroll date of the anniversary month on the first
installment. Available forms shall include either (i) a lump sum payment, (ii) a
series of approximately equal annual installments over a period of two (2) to
fifteen (15) years, or (iii) a lump sum payment of a percentage of the
Participant’s Account with the balance paid in a series of approximately equal
annual installments over a period of two (2) to ten (10) years. For purposes of
the Plan, installment payments shall be treated as a single distribution under
Section 409A of the Code. Accounts subject to installment payouts shall continue
to be adjusted for gains or losses in the same manner as active Accounts. A
Participant may modify his or her elected form of distribution (i.e., lump sum,
installments, or a combination of both) at any time prior to the date that is at
least one (1) year before the date the Participant Separates from Service and
the Participant’s distribution will be delayed five (5) years from his or her
Separation from Service. If a Participant modifies his or her elected form of
distribution but he or she Separates from Service less than one (1) year
following the date of the modification election, his or her prior elected form
of distribution shall apply to any distribution.

 

  (c) Distribution Prior to Retirement. If a Participant Separates from Service
prior to his or her Retirement Date (other than on account of death),
distribution of the Participant’s Account shall begin with the last payroll of
the month following the month in which the Participant Separates from Service
and shall be made consistent with the form of distribution specified on the
Participant’s Deferred Compensation Election. After the first installment,
future installments shall be paid on the last payroll date of the anniversary
month of the first installment. Available forms of distribution shall include
either a lump sum payment or a series of approximately equal annual installments
over a period of two (2) to five (5) years. For purposes of the Plan,
installment payments shall be treated as a single distribution under
Section 409A of the Code. Accounts subject to installment payouts shall continue
to be adjusted for gains or losses in the same manner as active Accounts. A
Participant may modify his or her elected form of distribution (i.e. lump sum or
installments) at any time prior to the date that is at least one (1) year before
the date the Participant Separates from Service and the Participant’s
distribution will be delayed five (5) years from his or her Separation from
Service. If a Participant modifies his or her elected form of distribution but
he or she Separates from Service less than one (1) year following the date of
the modification election, his or her prior elected form of distribution shall
apply to any distribution.

 

9



--------------------------------------------------------------------------------

  (d) Special Distribution Elections in 2008. Notwithstanding any other
provision of the Plan to the contrary, a Participant who has not Separated from
Service may modify his or her distribution election(s) as elected in accordance
with Subsections 9(a), (b), or (c) above, provided that the elections are made
from November 24, 2008 through December 31, 2008. Any elections made pursuant to
this Subsection 9(d) shall be treated as initial distribution elections, shall
cancel any previous distribution elections made under the Prior Plan and the
Plan, and shall be subject to any special administrative rules imposed by the
Administrator including rules intended to comply with Section 409A of the Code.
No election under this Subsection 9(d) shall (i) result in an in-service
distribution before the Participant’s third year of Plan participation,
(ii) result in a Participant receiving an in-service distribution more
frequently than once in a Plan Year, or (iii) change the payment date of any
distribution otherwise scheduled to be paid in 2008 or cause a payment to be
paid in 2008 that would not otherwise be payable in 2008.

 

  (e) Previously Scheduled Distribution Elections. Effective January 1, 2009,
distribution elections made under the Prior Plan and the Plan remain in effect.
Notwithstanding the preceding sentence, if a Participant made different
distribution elections under the Prior Plan and the Plan and did not make any
special distribution elections during the period as set forth in Subsection (d),
the most recent elections under the Plan will continue in effect with respect
the Participant’s entire account balance under the Plan, which includes his/her
former account balance under the Prior Plan.

 

  (f) Default Distribution Election. In the absence of an effective Deferred
Compensation Election as to the timing and/or method of distribution of a
Participant’s Account, distribution of the Participant’s Account shall be made
in one lump sum payment with the last payroll of the month following the month
in which the Participant Separates from Service.

 

  (g) Delayed Distribution to Key Employees. Notwithstanding any other provision
of this Section 9, a distribution made to a Participant who is designated as a
Key Employee shall be delayed for a minimum of six (6) months following the
Participant’s Separation from Service. Any payment that otherwise would have
been made pursuant to Subsections 10(b), (c), (d), or (e) during such six
(6) month period shall be made in one lump sum payment with the last payroll of
the seventh month following the month in which the Participant Separates from
Service. After the first installment, future installments shall be paid on the
last payroll date of the anniversary month of the first installment.

 

10



--------------------------------------------------------------------------------

  (h) Unforeseeable Emergency. In the event a Participant who has not Separated
from Service incurs an Unforeseeable Emergency, and upon application by such
Participant, the Administrator may determine at its sole discretion that payment
of all, or part, of such Participant’s Account shall be made in one lump sum
payment with the last payroll of the month following the month in which the
distribution is approved by the Administrator. Payments due to a Participant’s
Unforeseeable Emergency shall be permitted only to the extent reasonably
required to satisfy the Participant’s need.

 

  (i) Acceleration of or Delay in Payments. Notwithstanding any other provision
of the Plan to the contrary, no distribution shall be made from the Plan that
would constitute an impermissible acceleration of payment as defined in
Section 409A(a)(3) of the Code and the regulations promulgated thereunder. The
Investment Committee, in its sole and absolute discretion, may elect to
accelerate the time or form of payment of a benefit owed to the Participant;
provided such acceleration is permitted under Regulation Section 1.409A-3(j)(4).
The Investment Committee may also, in its sole and absolute discretion, delay
the time for payment of a benefit owed to the Participant to the extent
permitted under Regulation Section 1.409A-2(b)(7).

 

  (j) De Minimis Accounts. Notwithstanding any other payment schedule provided
in the Plan or in a Participant’s Deferred Compensation Election, such
Participant will receive a lump sum payment if the balance of the Participant’s
Account following a Separation from Service is not greater than the applicable
dollar amount under Section 402(g)(1)(B) of the Code and the payment results in
the complete liquidation of the Participant’s interest in the Plan. In addition,
any remaining installment payments will be paid in a lump sum payment with the
last payroll of the month following the month in which the balance of the
Participant’s Account falls below the applicable dollar amount under
Section 402(g)(1)(B) of the Code.

 

  (k) Disability Benefit. In the event a Participant who as not Separated from
Service is Disabled, and upon application by such Participant, payment of all,
or part, of such Participant’s Account shall be made in one lump sum payment
with the last payroll of the month following the month in which the distribution
is requested by the Participant.

 

  10. Effect of Death of Participant.

 

  (a) Payment of Account Balance. In the event of a Participant’s death, the
Participant’s Account shall be distributed to the Participant’s Beneficiary in
three (3) annual installments commencing with the last payroll of the month
following the month in which the Participant dies. After the first installment,
future installments shall be paid on the last payroll date of the anniversary
month of the first installment. The remaining Account balance (during the period
of the installment payouts) shall continue to be adjusted for gains or losses in
the same manner as active Accounts.

 

  (b)

Beneficiary Designation. Upon enrollment in the Plan, each Participant shall
file a prescribed form with the Company naming a person or persons as the
Beneficiary who will receive distributions payable under the Plan in the event
of the Participant’s death. If the Participant does not name a

 

11



--------------------------------------------------------------------------------

 

Beneficiary, or if none of the named Beneficiaries is living at the time payment
is due, then the Beneficiary shall be the Participant’s spouse (including a
legally-recognized same-sex spouse), or if none, the Participant’s children in
equal shares, or if none, the Participant’s estate.

 

  (c) Change or Revocation. The Participant may change the designation of a
Beneficiary at any time in accordance with procedures established by the
Administrator. Designation of a Beneficiary, or an amendment or revocation
thereof, shall be effective on the date the Participant’s completed and signed
designation/revocation is actually received by the recordkeeper for the Plan. To
be valid, a completed and signed designation/revocation must be actually
received by the recordkeeper for the Plan prior to the Participant’s death.
Actually received means actual receipt of the designation/revocation and not the
date that the designation/revocation was placed in the U.S. Mail or other
private delivery service. The most recent designation on file cancels all
previous designations.

 

  (d) Previous Beneficiary Designations. Effective January 1, 2009, a
Participant’s beneficiary designations made under the Prior Plan and the Plan
remain in effect. Notwithstanding the preceding sentence, if a Participant made
different beneficiary designations under the Prior Plan and the Plan, the most
recent beneficiary designation under the Plan will continue in effect with
respect to deferrals under the Prior Plan and the Plan and the designation under
the Prior Plan shall no longer be effective.

 

  11. General Duties of Trustee. The Trustee shall manage, invest and reinvest
the Trust Fund as provided in the Trust Agreement. The Trustee shall collect the
income on the Trust Fund, and make distributions therefrom, all as provided in
the Plan and in the Trust Agreement.

 

  12. Withholding Taxes. All distributions under the Plan shall be subject to
reduction in order to reflect tax withholding obligations imposed by law.

 

  13. Participant’s Unsecured Rights. The Account of any Participant, and such
Participant’s right to receive distributions from his or her Account, shall be
considered an unsecured claim against the general assets of the Company; such
Accounts are unfunded bookkeeping entries. The Company considers the Plan to be
unfunded for tax purposes and for purposes of Title I of ERISA. No Participant
shall have an interest in, or make claim against, any specific asset of the
Company pursuant to the Plan.

 

  14. Non-Assignability of Interests. Except as provided under Section 18 of the
Plan, the interest of a Participant under the Plan is not subject to option or
assignable by either voluntary or involuntary assignment or by operation of law,
including without limitation to: bankruptcy, garnishment, attachment or other
creditor’s process. Any act in violation of this Section 14 shall be void and
without effect.

 

  15. Limitation of Rights.

 

  (a) Bonuses. Nothing in this Plan shall be construed to give any Eligible
Employee any right to be granted a bonus award.

 

12



--------------------------------------------------------------------------------

  (b) Employment Rights. Neither the Plan nor deferral of any Compensation, nor
any other action taken pursuant to the Plan, shall constitute, or be evidence
of, any agreement or understanding, express or implied, that the Company will
employ an Eligible Employee for any period of time, in any position at any
particular rate of compensation. The Company reserves the right to terminate an
Eligible Employee’s employment at any time for any reason, except as otherwise
expressly provided in a written employment agreement.

 

  16. Administration of the Plan. The Plan shall be administered by the
Administrator. The Administrator shall have full power and authority to
administer, construe and determine all questions that shall arise as to
interpretations of the Plan’s provisions, including determination of
eligibility, allocation of assets, method of payment, participation and benefits
under the terms of the Plan, establish procedures for administering the Plan,
prescribe forms, and take any and all necessary actions in connection with the
Plan. The Administrator’s interpretation and construction of the Plan shall be
conclusive and binding on all persons, and will be given the maximum possible
deference allowed by law. The Administrator may appoint such agents, counsel,
accountants, consultants and other persons as may be required to assist in
administering the Plan and to allocate and delegate its power and authority
(including its discretion) described herein to one or more employees, officers
or agents or to one or more persons or organizations that it has employed to
perform its administrative responsibilities. In the event that any Participants
are found to be ineligible, that is, not members of a select group of management
or highly compensated employees, according to a determination made by the U.S.
Department of Labor, the Administrator shall take whatever steps it deems
necessary, in its sole discretion, to equitably protect the interests of the
affected Participants.

 

  17. Amendment or Termination of the Plan.

 

  (a) General Rule. The Compensation Committee may amend, suspend, or terminate
the Plan at any time; provided, however, that no such action shall reduce a
Participant’s Account under the Plan without the Participant’s written consent.
In the event of termination of the Plan, the Accounts of Participants shall be
distributed within the period beginning twelve (12) months after the date the
Plan was terminated and ending twenty-four (24) months after the date the Plan
was terminated, or pursuant to Section 9 of the Plan, if earlier. If the Plan is
terminated and Accounts are distributed, the Company shall terminate all account
balance non-qualified deferred compensation plans with respect to all
Participants and shall not adopt a new account balance non-qualified deferred
compensation plan for at least three (3) years after the date the Plan was
terminated.

 

  (b) Change of Control. The Compensation Committee may terminate the Plan
thirty (30) days prior to or twelve (12) months following a Change of Control
and distribute the Accounts of the Participants within the twelve (12)-month
period following the termination of the Plan. If the Plan is terminated and
Accounts are distributed, the Company shall terminate all account balance
non-qualified deferred compensation plans sponsored by the Company and all of
the benefits of the terminated plans shall be distributed within twelve
(12) months following the termination of the plans.

 

13



--------------------------------------------------------------------------------

  (c) Dissolution or Bankruptcy. The Plan shall automatically terminate upon a
corporation dissolution of the Company that is taxed under Section 331 of the
Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1(A), provided that the Participants’ Accounts are distributed
and included in the gross income of the Participants by the latest (or, if
earlier, the taxable year in which the amount is actually or constructively
received) of (i) the Plan Year in which the Plan terminates or (ii) the first
Plan Year in which payment of the Accounts is administratively practicable.

 

  18. Domestic Relations Orders.

 

  (a) In General. The procedures established by the Company for the
determination of the qualified status of domestic relations orders and for
making distributions under qualified domestic relations orders, as provided in
Section 414(p) of the Code, shall apply to the Plan, to the extent applicable.

 

  (b) Distributions. To the extent required to comply with a qualified domestic
relations order, amounts awarded to an alternate payee under a qualified
domestic relations order shall be distributed in the form of a lump sum
distribution as soon as administratively feasible following the determination of
the qualified status of the domestic relations order. To the extent that the
qualified domestic relations order does not require an immediate lump sum
distribution, the alternate payee shall have all rights regarding investment
elections and distribution elections and withdrawal rights as if such alternate
payee were a Participant. For purposes of determining distributions to an
alternate payee, “Separation from Service” or “Retirement Date” shall be the
Separation from Service or Retirement Date of the Participant whose Account was
the subject of the qualified domestic relations order.

 

  19. Incompetency. In the event a benefit is payable to a minor or person
declared incompetent or incapable of handling the disposition of his property,
the Administrator may pay such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent or incapable
person. The Administrator may require proof of incompetency, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Company from all liability with
respect to such benefit.

 

  20. Choice of Law. The validity, interpretation, construction and performance
of the Plan shall be governed by ERISA and the Code, and, to the extent that
they are not preempted, by the laws of the State of California, excluding
California’s choice-of-law provisions.

 

14



--------------------------------------------------------------------------------

  21. Claims and Review Procedure.

 

  (a) Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate with Global Benefits. If this discussion does not give the
Participant or Beneficiary satisfactory results, a formal claim for benefits may
be made within one (1) year of the event giving rise to the claim in accordance
with the procedures of this Section 21.

 

  (b) Formal Benefits Claim – Review by Global Benefits. A Participant or
Beneficiary may make a written request for review of any matter concerning his
or her benefits under this Plan. The claim must be addressed to Global Benefits,
2005 U.S. Non-Qualified Deferred Compensation Plan, Sun Microsystems, Inc., 4160
Network Circle, M/S USCA16-150, Santa Clara, California 95054. Global Benefits
shall decide the action to be taken with respect to any such request and may
require additional information if necessary to process the request. Global
Benefits shall review the request and shall issue its decision, in writing, no
later than ninety (90) (forty-five (45) in the case of disability benefits) days
after the date the request is received, unless the circumstances require an
extension of time. If such an extension is required, written notice of the
extension shall be furnished to the person making the request within the initial
ninety (90) (forty-five (45) in the case of disability benefits)-day period, and
the notice shall state the circumstances requiring the extension and the date by
which Global Benefits expects to reach a decision on the request. In no event
shall the extension exceed a period of ninety (90) (sixty (60) in the case of
disability benefits) days from the end of the initial period.

 

  (c) Notice of Denied Request. If Global Benefits denies a request in whole or
in part, he or she shall provide the person making the request with written
notice of the denial within the period specified in Subsection 21(b) above. The
notice shall set forth the specific reason for the denial, reference to the
specific Plan provisions upon which the denial is based, a description of any
additional material or information necessary to perfect the request, an
explanation of why such information is required, and an explanation of the
Plan’s appeal procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

 

  (d) Appeal to Administrator.

 

  (i)

A person whose request has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Administrator within sixty (60) (one hundred eighty (180) in the case of
disability benefits) days of receipt of the notification of denial. The appeal
must be addressed to: Administrator, 2005 U.S. Non-qualified Deferred
Compensation Plan, Sun Microsystems, Inc., 4160 Network Circle, M/S USCA16-150,
Santa Clara, California 95054. The

 

15



--------------------------------------------------------------------------------

 

Administrator, for good cause shown, may extend the period during which the
appeal may be filed for another sixty (60) days. The appellant and/or his or her
authorized representative shall be permitted to submit written comments,
documents, records and other information relating to the claim for benefits.
Upon request and free of charge, the applicant should be provided reasonable
access to and copies of, all documents, records or other information relevant to
the appellant’s claim.

 

  (ii) The Administrator’s review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Administrator shall not be
restricted in his or her review to those provisions of the Plan cited in the
original denial of the claim.

 

  (iii) The Administrator shall issue a written decision within a reasonable
period of time but not later than sixty (60) (forty-five (45) in the case of
disability benefits) days after receipt of the appeal, unless special
circumstances require an extension of time for processing, in which case the
written decision shall be issued as soon as possible, but not later than one
hundred twenty (120) (ninety (90) in the case of disability benefits) days after
receipt of an appeal. If such an extension is required, written notice shall be
furnished to the appellant within the initial sixty (60) (forty-five (45) in the
case of disability benefits)-day period. This notice shall state the
circumstances requiring the extension and the date by which the Administrator
expects to reach a decision on the appeal.

 

  (iv) If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.

 

  (v) The decision of the Administrator on the appeal shall be final, conclusive
and binding upon all persons and shall be given the maximum possible deference
allowed by law.

 

  (e)

Exhaustion of Remedies. No legal or equitable action for benefits under the Plan
shall be brought unless and until the claimant has submitted a written claim for
benefits in accordance with Subsection 21(b) above, has been notified that the
claim is denied in accordance with Subsection 21(c) above, has filed a written
request for a review of the claim in accordance

 

16



--------------------------------------------------------------------------------

 

with Subsection 21(d) above, and has been notified in writing that the
Administrator has affirmed the denial of the claim in accordance with Subsection
21(d) above; provided, however, that an action for benefits may be brought after
Global Benefits or the Administrator has failed to act on the claim within the
time prescribed in Subsection 21(b) and Subsection 21(d), respectively.

 

  (f) Statute of Limitations. No legal or equitable action for benefits under
the Plan may be commenced more than two (2) years after the Administrator denies
the claim on appeal or Global Benefits or the Administrator fails to act on the
claim within the time prescribed in Subsection 21(b) and Subsection 21(d),
respectively.

 

  22. Execution and Signature. To record the amendment and restatement of the
Plan by the Compensation Committee, the Company has caused its duly authorized
officer to sign this document this 4th day of November, 2008.

 

Sun Microsystems, Inc. By:   /s/ William N. MacGowan Printed Name:   William N.
MacGowan Title:   Executive Vice President, People and Places and Chief Human
Resources Officer

 

17